Citation Nr: 0425613	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  03-08 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial increased (compensable) 
evaluation for a ganglion cyst excision of the right wrist 
with scarring.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to service connection for a right foot 
disability.

5.  Entitlement to service connection for a left hip 
disability.

6.  Entitlement to service connection for a bilateral knee 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1994 to 
April 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which determined 
the following: 1) granted service connection for ganglion 
cyst excision of the right wrist (0 percent); 2) granted 
service connection for a right shoulder disability (0 
percent); 3) granted service connection for degenerative 
joint and disc disease, cervical spine (0 percent); 4) 
granted service connection for hearing loss, right ear (0 
percent); 5) denied service connection for a back disability; 
6) denied service connection for a left ankle disability; 7) 
denied service connection for a right foot disability; 8) 
denied service connection for a left hip disability; 
9) denied service connection for bilateral knee pain; 10) 
denied service connection for left ear hearing loss; 11) 
denied service connection for bilateral eye disability; and 
12) denied entitlement to a 10 percent evaluation based upon 
multiple, noncompensable service-connected disabilities.  

The veteran filed a notice of disagreement and a statement of 
the case (SOC) was furnished.  The veteran subsequently 
submitted a timely VA Form 9 wherein he limited his appeal to 
the following issues: increased evaluation for right wrist 
pain; and entitlement to service connection for disabilities 
of the left knee, right knee, left hip, right foot, back, and 
left ankle.  The remaining issues were not perfected for 
appeal and are not before the Board at this time.

A hearing before the undersigned sitting at the RO was held 
in January 2004.  A transcript of that hearing is associated 
with the claims folder.  At the time of the hearing, the 
veteran identified additional evidence and the record was 
held open for the receipt of VA medical records and private 
chiropractic records.  This evidence was subsequently 
received.  At the time of the hearing, the veteran submitted 
a waiver of RO jurisdiction, which is deemed to cover the 
newly received evidence.  Consequently, remand for issuance 
of a supplemental statement of the case (SSOC) is not 
required.  See 38 C.F.R. § 20.1304 (2003); See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

The issue of an increased evaluation for a ganglion cyst 
excision of the right wrist with scarring is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal with regard to his claims for service 
connection.

2.  The veteran does not have a currently diagnosed low back 
disability.

3.  The veteran does not have a currently diagnosed left 
ankle disability.  

4.  The veteran does not have a currently diagnosed right 
foot disability.

5.  The veteran does not have a currently diagnosed left hip 
disability.

6.  The veteran does not have a currently diagnosed bilateral 
knee disability.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred or aggravated 
during active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  A left ankle disability was not incurred or aggravated 
during active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

3.  A right foot disability was not incurred or aggravated 
during active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  

4.  A left hip disability was not incurred or aggravated 
during active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  

5.  A bilateral knee disability was not incurred or 
aggravated during active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

The Court of Appeals for Veterans Claims (Court) recently 
discussed the timing and content requirements of a VCAA 
notice, as required by 38 U.S.C. § 5103(a).  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (Pelegrini I).  The 
Secretary subsequently filed a motion for panel 
reconsideration of this decision.  On June 24, 2004, the 
Court granted the Secretary's motion, withdrew its opinion in 
Pelegrini I and issued a subsequent opinion in its stead.  
See Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 
24, 2004) (Pelegrini II).  The Court held the following:

(1) that the revised notice requirements 
in 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2003), VA's regulations 
implementing amended section 5103(a), 
apply to cases pending before VA on 
November 9, 2000, the date of the VCAA's 
enactment, even if the initial agency of 
original jurisdiction (AOJ) decision was 
issued before that date and (2) that the 
statute and regulation provide that, 
before an initial unfavorable AOJ 
decision is issued on a claim, a service-
connection claimant must be given notice 
in accordance with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1).  Pelegrini 
II, No. 01-944, slip. op. at 2-3.   

With regard to the content of the notice, the Court stated 
that the Secretary must provide notice that informs the 
claimant of the information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Court also noted that VA must request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  The Court considered 
this a "fourth element" of the requisite notice pursuant to 
38 C.F.R. § 3.159(b)(1).  Pelegrini II, No. 01-944, slip. op. 
at 11.  

The November 2002 statement of the case (SOC), the February 
2003 SSOC, and the June 2003 SSOC, collectively notified the 
veteran of the laws and regulations pertinent to his claims.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for the decision.  By letter dated in May 2003, the RO 
advised the veteran of the enactment of the VCAA.  The 
veteran was advised that VA was responsible for getting 
service records, VA records, and any federal agency records 
identified.  With regard to private records, the veteran was 
requested to identify any pertinent records and provide 
authorizations for the release of information.  He was 
advised that it was his responsibility to make sure that VA 
received all records not in the possession of a Federal 
department or agency.  This letter advised the veteran of the 
requirements to establish service connection and also asked 
the veteran if there was any more evidence to consider.

The Board acknowledges that VCAA notice was not provided upon 
the receipt of the veteran's initial claim for benefits and 
that he did not receive content complying notice until after 
the initial adjudication in April 2002.  The Board finds, 
however, that the veteran was not prejudiced by any defect 
with respect to the timing of the VCAA notice because as 
discussed above, the content requirements of a VCAA notice 
have been fully satisfied in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and the veteran's case 
was readjudicated in subsequent SSOC's.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The 
veteran's service medical records have been obtained and he 
was provided a VA/separation examination on discharge from 
service.  The Board finds that further VA examination, to 
include obtaining a nexus opinion, is not necessary because 
as discussed below, the record does not contain evidence of 
current disability.  

At the travel board hearing, the veteran identified recent 
treatment at the VA medical center (VAMC) in Phoenix and 
private chiropractic treatment.  The veteran subsequently 
submitted chiropractic records and selected VA records.  The 
RO also obtained VA records for the period from approximately 
November 2002 through March 2004.  The veteran has not 
submitted authorization for the release of any additional 
private records.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Background

On examination for enlistment in April 1994, the veteran's 
spine and feet were reported as abnormal on clinical 
evaluation.  The examiner noted mild thoracic scoliosis 
(without symptoms) and mild hallux valgus.  The veteran's 
lower extremities were reported as normal.  The veteran 
denied swollen or painful joints, recurrent back pain, knee, 
or foot trouble.

In August 1994, the veteran presented with complaints of left 
knee pain for four days.  Assessment was overuse.  

In March 1998, the veteran presented with complaints of left 
ankle pain for one month.  He was not real sure of any injury 
but might have stepped on it wrong.  Examination revealed 
mild tenderness to palpation.  He was given a two week 
profile.  

In June 1998, the veteran was seen with complaints of low 
back pain for four years.  Diagnosis was mechanical low back 
pain.  In September 1998, the veteran was seen with 
complaints of lower back pain and reported that he fell off a 
rope in basic training approximately four years ago.  
Examination revealed full range of motion but there was 
tenderness to palpation on the right lumbar paraspinals.  X-
ray of the lumbosacral spine was reported as normal.  
Assessment was mechanical low back pain.  The veteran 
returned in October 1998 for follow up.  He took Naprosyn for 
relief of his back pain.  Assessment was low back pain, noted 
to be improving.  He was referred to physical therapy for 
back class and instructed to continue Naprosyn as needed.

The veteran was seen in December 1998 with complaints of left 
ankle pain for three days.  Physical examination revealed 
edema and mild erythema.  Diagnosis was grade II left ankle 
sprain.  X-rays were reported as normal.  The veteran was re-
evaluated in February 1999 and March 1999.  Assessment 
included left ankle sprain and his profile was continued.  He 
was also referred to physical therapy.  In January 2000, the 
veteran reported that he sprained his ankle approximately one 
year prior.  When he runs for long periods, his ankle is very 
painful.  Physical examination was essentially negative and 
assessment was ankle pain.  

The veteran was seen in March 2001 with complaints of right 
arch and left ankle pain for two years.  Examination of the 
right foot revealed mild tenderness with pressure on the 
right metatarsophalangeal (MTP) joint.  There was full range 
of motion.  There was no ecchymosis, fascial pain, masses or 
swelling.  Assessment was right MTP joint pain.  The veteran 
was given Motrin and a profile.  Orthotics inserts were also 
ordered.

The veteran was seen in July 2001 with complaints of back 
pain for two to three weeks.  X-rays were noted to be within 
normal limits.  Assessment included chronic low back pain.  
He was given Naprosyn and a profile for two weeks.  

The veteran was seen in August 2001 with complaints of knee 
pain over the past three years, which has progressively 
worsened.  He also complained of left hip pain for five 
years.  Assessment included questionable retropatellar pain 
syndrome (RPPS), bilateral knee pain, questionable 
chondromalacia; and left hip tendonitis.  X-rays of the 
bilateral knees were reported as normal.  The veteran 
returned for re-evaluation in October 2001.  He reported he 
was on profile for two weeks and pain still exists.  Physical 
examination revealed bilateral patellar grind and crepitus in 
the patellofemoral joint.  Diagnosis remained RPPS.  He was 
given an additional one week profile and Naprosyn.  
Stretching and strengthening were discussed.  

In December 2001, the veteran reported pain in the right arch 
of his foot for two months.  Examination revealed tenderness 
to palpation in the right arch.  There was full range of 
motion.  Assessment appears to include plantar fasciitis.

The veteran underwent a VA/separation examination in January 
2002.  He reported multiple arthralgias including pain in the 
back, left ankle, right foot, left hip, and bilateral knees.  
The veteran's feet, lower extremities, and spine were 
described as normal on clinical evaluation.  

In connection with the examination, various x-rays were 
obtained.  X-ray of the lumbosacral spine was reported as 
normal.  There was no evidence of traumatic, neoplastic, or 
arthritic change, and no evidence of spondylolysis or 
spondylolisthesis.  X-ray of the left ankle demonstrated soft 
tissue swelling around the left ankle with no radiographic 
evidence of fracture or other significant abnormality.  X-ray 
of the right foot demonstrated no evidence of a fracture, 
dislocation, arthritic or inflammatory changes and impression 
was normal foot.  X-ray of the left hip noted no evidence of 
traumatic, arthritic or inflammatory change and was reported 
as normal.  Bilateral knee x-rays demonstrated no evidence of 
a fracture, dislocation or other abnormality.  There was no 
evidence of a joint effusion or significant arthritic change 
and the joint spaces were adequately maintained.  Impression 
was normal bilateral knees.  

The January 2002 examination noted various diagnoses but did 
not include any diagnosed low back, left ankle, right foot, 
left hip, and/or bilateral knee disabilities.  

Private chiropractic records indicate the veteran was seen 
with various complaints, including chronic low back pain, in 
June and July 2003.  He underwent a physical examination at 
the time of his initial visit, but no diagnoses were 
provided.

The veteran presented to the VA outpatient clinic in January 
2004 for an initial visit for a follow-up post excision of a 
ganglion cyst.  Medical history was obtained at that time.  
The veteran reported lower back, right wrist, and bilateral 
knee pain.  He also reported a history of arthritis in the 
back and knees.  Assessment included degenerative joint 
disease/osteoarthritis, but did not specifically diagnose any 
disability of the low back, left ankle, right foot, left hip, 
or bilateral knees. 

Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. 
§ 3.303(b) (2003).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2003).  

Service connection requires proof of a current disability.  
Congress has specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in disability.  In the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Regarding evidence of a current disability, the Court has 
held "that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002). 

On review, service medical records clearly establish that the 
veteran complained of and was treated for low back pain, left 
ankle pain, right foot pain, left hip pain, and bilateral 
knee pain during service.  The service medical records 
contain various diagnoses, including mechanical back pain, 
grade II ankle sprain, left hip tendonitis, and RPPS.  The 
veteran's separation examination considered his complaints of 
multiple joint pains.  X-rays, however, were negative, and no 
diagnoses were provided for the claimed disabilities.  

The Board notes that VA outpatient records include a 
diagnosis of degenerative joint disease/osteoarthritis.  The 
specific joints involved were not identified.  Based on the 
record, it appears the veteran has degenerative joint disease 
of the cervical spine and is already service-connected for 
that disability.  The record contains no evidence, x-ray or 
otherwise, confirming a diagnosis of arthritis in the claimed 
joints.  

The Board acknowledges the veteran's continued complaints of 
multiple joint pains during and subsequent to service; 
however, the medical evidence of record simply does not 
establish that the veteran currently has a low back 
disability, left ankle disability, right foot disability, 
left hip disability, and/or a bilateral knee disability.  As 
discussed above, pain alone is not a disability.  Without 
evidence of a current disability that is related to military 
service, the veteran's claims must be denied.  

As the preponderance of the evidence is against the claims 
for service connection, the reasonable doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b) (West 2002).  The 
veteran, however, is advised that his claims for service 
connection may be reopened upon proof of a current 
disability.  See 38 C.F.R. § 3.156(a) (2003).


ORDER

Entitlement to service connection for a low back disability, 
left ankle disability, right foot disability, left hip 
disability, and bilateral knee disability is denied.  


REMAND

The veteran was originally granted service connection for 
ganglion cyst, right wrist, in April 2002 and assigned a 
noncompensable evaluation effective April 10, 2002.  The 
veteran underwent a right wrist surgery in December 2003.  In 
March 2004, the RO granted a temporary 100 percent evaluation 
effective December 12, 2003, based on surgical or other 
treatment necessitating convalescence.  The noncompensable 
evaluation was continued effective February 1, 2004.  

The veteran contends that the noncompensable evaluation does 
not adequately compensate him for the severity of his 
disability.  The veteran testified that he has pain and 
limitation of motion of his right wrist.  He also contends 
that his wrist disability has had a profound impact on the 
type of work he can do and he now works outside of his field 
(mechanics) because of the limited use of his hand.

The veteran's last VA examination was at separation from 
service.  Since that time, he has undergone an additional 
wrist surgery.  The VA/separation examination does not 
provide sufficient information as to the current severity of 
the veteran's right wrist disability and therefore, another 
VA examination is needed.  

Accordingly, this case is REMANDED as follows:

1.  Make arrangements with the 
appropriate medical facility for the 
veteran to be afforded the following VA 
examination: an orthopedic examination to 
determine the current nature and severity 
of the veteran's right wrist disability 
(characterized as a ganglion cyst 
excision of the right wrist with 
scarring).  All necessary tests and 
studies, including x-rays, should be 
completed.  With regard to orthopedic 
manifestations, the examiner is 
specifically requested to provide the 
following information: 1) describe 
applicable ranges of motion (dorsiflexion 
and palmar flexion) in terms of degrees; 
and 2) comment on the effects of pain, 
weakness and exacerbating episodes on 
range of motion and functionality.  The 
examiner is also requested to describe 
any surgical scars associated with the 
ganglion cyst excisions.  Such 
description should include whether any 
scarring is deep/superficial; unstable; 
tender or painful on examination; poorly 
nourished with repeated ulceration; 
and/or productive of limitation of motion 
or function.  

The claims folder should be available for 
review in connection with the 
examination.  All findings, and the 
reasons and bases therefore, should be 
set forth in sufficient detail.

2.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to a compensable schedular 
evaluation for the veteran's right wrist 
disability.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



